Exhibit 10.34

INDEMNIFICATION AGREEMENT

 

This Agreement is made as of the 13th day of March 2003, by and between
Transkaryotic Therapies, Inc., a Delaware corporation (the “Corporation”), and
Daniel E. Geffken (the “Indemnitee”), an officer of the Corporation.

 

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available, and

WHEREAS, the substantial increase in corporate litigation subjects directors and
officers to expensive litigation risks at the same time that the availability of
directors’ and officers’ liability insurance has been severely limited, and

 

WHEREAS, it is now and has always been the express policy of the Corporation to
indemnify its directors and officers, and

 

WHEREAS, the Indemnitee does not regard the protection available under the
Corporation’s Certificate of Incorporation, as amended to date, and insurance as
adequate in the present circumstances, and may not be willing to serve or
continue to serve as an officer without adequate protection, and

 

WHEREAS, the Corporation desires the Indemnitee to serve, or continue to serve,
as an officer of the Corporation.

 

NOW THEREFORE, the Corporation and the Indemnitee do hereby agree as follows:


 


1.             AGREEMENT TO SERVE.  THE INDEMNITEE AGREES TO SERVE OR CONTINUE
TO SERVE AS AN OFFICER OF THE CORPORATION FOR SO LONG AS THE INDEMNITEE IS DULY
ELECTED OR APPOINTED OR UNTIL SUCH TIME AS THE INDEMNITEE TENDERS A RESIGNATION
IN WRITING.


 


2.             INDEMNIFICATION AND ADVANCEMENT.  INDEMNITEE SHALL BE, AND IS
ENTITLED TO ALL THE BENEFITS OF INDEMNIFICATION SET FORTH IN ARTICLE VIII OF THE
CERTIFICATE OF INCORPORATION OF THE CORPORATION, INCLUDING WITHOUT LIMITATION
PROVISIONS CONCERNING ADVANCEMENT OF ATTORNEYS FEES AND RELATED EXPENSES, IN
EFFECT AT THE TIME THIS INDEMNIFICATION AGREEMENT IS EXECUTED.


 


3.             SELECTION OF COUNSEL FOR CERTAIN MATTERS.  WITH REGARD TO
PROCEEDINGS, INQUIRIES OR INVESTIGATIONS, IF ANY, INVOLVING GOVERNMENT AGENCIES
AND SELF-REGULATORY ORGANIZATIONS, INCLUDING BUT NOT LIMITED TO CONGRESSIONAL
COMMITTEES, SUB-COMMITTEES OR STAFF, THE U.S. SECURITIES AND EXCHANGE
COMMISSION, THE U.S. FOOD AND DRUG ADMINISTRATION, THE U.S. DEPARTMENT OF HEALTH
AND HUMAN SERVICES AND THE NASD, INDEMNITEE HAS SELECTED ROPES & GRAY AS HIS
COUNSEL FOR ALL SUCH MATTERS AND THE EXECUTION OF THIS INDEMNIFICATION AGREEMENT
BY THE CORPORATION SHALL CONSTITUTE RATIFICATION OF INDEMNITEE’S SELECTION OF
INDEPENDENT COUNSEL FOR THESE PURPOSES AND AN ACKNOWLEDGEMENT OF THE
CORPORATION’S INTENT TO ADVANCE PAYMENTS FOR ATTORNEYS’ FEES AND EXPENSES TO THE
INDEMNITEE TO THE EXTENT PROVIDED  UNDER ALL RELEVANT AUTHORITY INCLUDING
ARTICLE VIII OF THE CERTIFICATE OF INCORPORATION AND DELAWARE LAW.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

 

 

TRANSKARYOTIC THERAPIES, INC.

 

 

 

 

 

 

 

 

By:

    /s/

Michael J. Astrue

 

 

 

 

 

 

 

 

Name:

Michael J. Astrue

 

 

 

 

 

 

 

 

Title:

President and Chief

 

 

 

 

Executive Officer

 

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

/s/

Daniel E. Geffken

 

 

 

 

 

 

 

 

Name:

Daniel E. Geffken

 

 

 

Title:

Senior Vice President, Finance and

 

 

 

 

Chief Financial Officer

 

2

--------------------------------------------------------------------------------